Hart, J. (after stating the facts). The decision of the chancellor was wrong. The order signed by appellees on August 7, 1917, constituted an offer to buy the car load of flour from appellants and the acceptance by appellants on August 9, 1917, constituted a completed contract. Emerson v. Stevens Grocer Co., 95 Ark. 421; Cage v. Black, 97 Ark. 613; and Emerson v. Stevens Grocer Co., 105 Ark. 575. In a case note to 3 A. L. R., page 35, it is said that the war measures embodied in the rules of the milling division of the United States Food Administration constitute no defense to an action for the breach of the contract to purchase flour, such regulations not operating, nor being intended to operate, to invalidate prior contracts and the case of J. C. Lysle Milling Co. v. Sharp (Mo. App.), 207 S. W. 72, is cited in support of the text. That principle controls here. The act of Congress relating to the Federal control of production of food and fuel was passed on August 10, 1917, and the section which controls'here may be found in chapter 53, section 13 of 40 U. S. Statutes at Large, page 280, and Barnes’ Federal Code, 1919, section 10, 191. The section provides, in substance, that whenever the President shall find it necessary to secure an adequate supply of necessities for the support of the army or the maintenance of the navy, or for any other public use connected with the common defense, he is authorized to requisition and take over, for the use or operation by the G-ovemment, any factory or plant, or any part thereof, in or through which any necessities may be manufactured or produced and to operate the same. The section further provides that the President is authorized to prescribe such regulations as he may deem essential for carrying out the purposes of this section. It will be noted that the Food Control Act was not passed until August 10, 1917, and the rules were not promulgated by the President until August 24, 1917. The section of the statute in question does not purport to act retroactively. As we have already seen, a binding contract between the parties was completed on the. 9th day of August, 1917. This being before the passage of the Food Control Act by tbe Congress of the United States, the appellees could not excuse themselves from performing the contract. The fact that they had until the 15th day of September, 1917, to give shipping directions, does not alter the case. The binding force of the contract took effect when the contract was completed, and that was on the day when the appellants accepted the offer of appellees for the carload of flour. W. A. 'Chain, the general manager of the Security Flour Mills Company, was a witness for appellants. According to his testimony, the company received the order from Deason & Keith dated August 7,1917, and accepted it in a letter mailed to them on August 9, 1917. The company asked. for shipping instructions from Deason & Keith. The latter refused to give them or to receive the flour. The company was then compelled to sell the flour to other parties at a reduced price, so that it suffered a loss in the sum of $283.50. The chancellor should have found that the appellees breached the contract, and have entered a decree in favor of appellants for the loss suffered. It follows that the decree must be reversed and the cause remanded for further proceedings according to law and not inconsistent with this opinion.